Citation Nr: 1545175	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for traumatic right orchitis.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
.
The issues of entitlement service connection for the right and left knee disabilities and of entitlement to a rating in excess of 10 percent for traumatic right orchitis are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's lumbosacral strain is not shown to result in limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July and August 2007 correspondence of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  This also letter provided notice about how VA determines the rating and effective date. 

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing VA treatment records and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's service-connected lumbosacral strain is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id. 

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also 4.71, Plate V (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

If intervertebral disc syndrome (IVDS) is present, a lumbosacral spine disability may also be rated under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code5243 (2015).  Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined.  Id.; see also 38 C.F.R. § 4.25 (2015). 

The Formula for Rating IVDS provides a 10 percent disability rating with incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months; a 20 percent disability rating with incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months; a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months; and a 60 percent disability rating with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

On VA examination in August 2007, the Veteran claimed that his low back symptoms had worsened.  He denied any indication of bowel or bladder dysfunction.  He did not take any medications for treatment of his spine.  Examination of the lumbar spine revealed that the Veteran could flex to 90 degrees and extend to 30 degrees.  Repeat flexion and extension of his back produced no indication of pain, weakness, or fatigue.  Right and left lateral flexion was to 30 degrees.  Right and left lateral rotation was to 30 degrees.  He had a normal gait.  There was no indication of muscle spasm.  There was no spinous or paraspinous tenderness.  Posture was normal.  He had a normal gait.  He displayed normal flexion against force.  Straight leg raise was negative on the right and the left.  There was no indication of lower extremity radiculopathy or sensory deprivation on the left or the right.  There was no indication of quadriceps or hamstring muscle atrophy on the left or the right.  There were normal patella deep tendon reflexes on the right and the left.  The diagnosis was degenerative disc disease of the lumbar spine, nonsymptomatic.  The examiner noted that the symptoms that the Veteran was complaining of was due to lumbar sacral triangle muscle weakness and had absolutely nothing to do with his lumbar spine.

On VA examination in August 2012, the Veteran complained that his back pain had become worse, but denied any radiation into the legs.  He complained of flare-ups of the back.  Forward flexion was to 90 degrees, with objective evidence of painful motion at 70 degrees.  Extension was to 30 degrees or greater, with no objective evidence of painful motion.  Right lateral flexion was to 30 degrees or greater with no objective evidence of painful motion.  Left lateral flexion was to 30 degrees or higher, with no objective evidence of painful motion.  Right lateral rotation was to 30 degrees or greater, with no objective evidence of painful motion.  Left lateral rotation was to 30 degrees or greater, with no objective evidence of painful motion.   The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 90 degrees or greater.  Post-test extension was to 30 degrees or greater.  Post-test right lateral flexion was to 30 degrees or greater.  Post-test left lateral flexion was to 30 degrees or greater.  Post-test right lateral rotation was to 30 degrees or greater.  Post-test left lateral rotation was to 30 degrees or greater.  The Veteran did not have additional limitation in range of motion of the lumbar spine following repetitive use testing.  Functional loss consisted of pain on movement.  There was localized tenderness or pain of the soft tissue of the lumbar spine but there was no guarding or muscle spasm.  Muscle strength testing was normal.  Reflex examination was normal.  Sensory examination was normal.  Straight leg raising test was negative on the right and left side.  There was no radicular pain.  There were no bowel or bladder problems.  There was no evidence of intervertebral disc syndrome.  The diagnosis was lumbar strain.  The examiner stated that the Veteran's lumbar spine condition did not impact his ability to work.     

A VA treatment record dated in December 2012 shows that the Veteran was treated in the emergency room for a 5 day history of low back pain radiating down to his calf.  During follow-up treatment one week later, he reported that he had been doing heavy lifting when he experienced low back pain radiating down his right leg.  

On VA examination in September 2013, the Veteran continued to report that his back condition had worsened.  He currently used a back support, topical cream, Naprosyn, muscle relaxer, and heating pad.  He stated that bending over caused his back to lock up.  He denied any radicular symptoms or bowel or bladder problems.  He stated that flare-ups did not impact the function of his back.  Range of motion testing revealed forward flexion to 80 degrees, with no objective evidence of painful motion.  Extension was to 20 degrees, with no objective evidence of painful motion.  Right lateral flexion was to 25 degrees, with no objective evidence of painful motion.  Left lateral flexion was to 25 degrees, with no objective evidence of painful motion.  Right lateral rotation was to 25 degrees, with no objective evidence of painful motion.  Left lateral rotation was to 25 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, with three repetitions.  Post-test forward flexion was to 80 degrees.  Post-test extension was to 20 degrees.  Post-test right lateral flexion was to 25 degrees.  Post-test left lateral flexion was to 25 degrees.  Post-test right lateral rotation was to 25 degrees.  Post-test left lateral rotation was to 25 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine.  Functional loss and/or functional impairment were described as less movement than normal.  There was tenderness around the bilateral paraspinal muscle, L5 area, but no spasms.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  Sensory examination was normal.  Straight leg raising test was negative on the right and the left.  There was no evidence of radicular pain.  No other neurologic abnormalities were noted.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  Diagnostic testing revealed arthritis of the lumbar spine.  The Veteran did not have a vertebral fracture.  The diagnosis was spondylosis lumbar spine/lumbar strain.  The examiner also noted that the Veteran's thoracolumbar spine condition did not impact his ability to work.      

The evidence does not show flexion of the thoracolumbar spine to 60 degrees or less.  In this regard, at most, painful flexion was demonstrated to 70 degrees on VA examination in September 2012.  Similarly, the evidence does not show combined range of motion of 120 degrees or less.  In this regard, the most limited combined range of motion was to 200 degrees at the September 2013 VA examination.  Additionally, muscle spasm severe enough to result in abnormal gait or abnormal spinal contour has not been shown.  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula.

Consideration has also been given to whether separate evaluations are warranted for neurologic manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The record shows no bowel or bladder dysfunction, or other objective neurological impairment as a result of the Veteran's lumbar spine disability.  Accordingly, the evidence does not support a separate rating for neurologic manifestations.

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under the Formula for Rating IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this regard, the Veteran has not complained of incapacitating pain due to his disability, and the records do not reflect any such episodes of incapacitation.  Moreover, the VA examination reports reflect that the Veteran does not have intervertebral disc syndrome.  Therefore, a higher rating under the Rating Formula for IVDS is not appropriate. 

Consideration has been given to functional impairment due to the Veteran's service-connected disability.  The Board acknowledges the subjective complaints of pain made throughout the course of the Veteran's claim, as well as the objective evidence of pain on movement and reduced movement during range of motion testing at the VA examinations in August 2012 and September 2013.  The Board acknowledges these findings, however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Even taking into account pain and reduced movement, the Veteran was still able to forward flex his thoracolumbar spine at worst to 80 degrees and had a combined range of motion of 200 degrees on VA examination in September 2013 which does not support a 20 percent rating.  The Board acknowledges the Veteran's subjective complaints and finds his assertions both competent and credible.  However, the objective evidence as demonstrated in the VA examination reports reflects that the Veteran's disability picture most closely approximates the criteria for a 10 percent rating and that a rating in excess of 10 percent based on functional loss is not warranted.  38 C.F.R. §§ 4.40, 4.45 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

As such, the Board finds that the preponderance of the evidence weighs against a rating excess of 10 percent for the Veteran's service-connected lumbar spine disability.  Moreover, consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
The evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluation for the service-connected disability inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's lumbar spine disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) (2015) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for lumbosacral strain is denied.


REMAND

The Veteran's claims for entitlement to service connection for right and left knee disabilities and for an increased rating for traumatic right orchitis, warrant further development.  A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

Current diagnoses of degenerative joint disease of both knees are of record.  In May 2013, the Board remanded these claims to attempt to obtain an adequate medical opinion on these issues.  The Board found that the August 2007 examiner's negative etiology opinion with respect to both knees, was based on a false predicate, i.e., that the Veteran had not sustained a knee injury in service.  The examiner's opinion was made with a review of the evidence of record.  In this respect, the Board noted that the service treatment records show that in November 1973, the Veteran was treated for left leg and groin injuries, after falling from a tank.  In September 1974, the Veteran's wife struck him on the lateral side of the right knee.  He was given crutches and treated with an Ace wrap and metal splint, ice, elevation and medication for pain.  Two days later, he also sustained a cut on his right knee.  As a result of those injuries, the Veteran was medically assigned to quarters for a total of 72 hours.

In its May 2013 remand, the Board requested that further opinion was warranted.  The examiner was requested to render an opinion as to whether the Veteran's right knee disorder is related to his right knee injuries in September 1974 and whether the left knee disorder is due to the November 1973 left leg injury.  

The Veteran underwent further VA examination in September 2013.  This examiner also provided a negative nexus opinion with regard to the right and left knee disorders.  The rationale provided was that there was no evidence of any significant injury to either knee and that there was a lack of documented knee pain until 2007.  The Board finds this rationale to be inadequate as the examiner does not explain why the documented in-service knee and leg injuries are insignificant and also relied on the absence of treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, remand for another VA examination is required.
  
The Veteran's current disability rating of 10 percent for traumatic right orchitis has been in effect since September 1, 1975, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b) (2015).  The Veteran's traumatic right orchitis is evaluated under 38 C.F.R. § 4.115b Diagnostic Code 7523 (2015).  Under Diagnostic Code 7523 for complete atrophy of the testes, a noncompensable disability rating is assigned when there is complete atrophy of one testis.  The maximum 20 percent disability rating is assigned when there is complete atrophy of both testes.  38 C.F.R. § 4.115b.  

The Veteran is seeking a higher disability rating for his service-connected traumatic right orchitis.  The Board remanded the claim in May 2013 for a VA examination to determine the current nature and severity of his traumatic right orchitis.  The Veteran underwent a VA examination in September 2013 and was diagnosed with atrophy of the testis, however, the examiner did not clarify whether there was complete atrophy of one testis or whether there was complete atrophy of both testes.    Thus, a remand is warranted for clarification.   
 
Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA orthopedic examination of his right and left knees.  The evidence of record, in the form of electronic records must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report must indicate that this has been accomplished.  All necessary studies and tests must be conducted.  The examiner must diagnose and describe all right knee and left knee disabilities to be present.  

The examiner must provide an opinion as to whether any currently or previously diagnosed right knee or left knee disability during the appeal period had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner must discuss the documented in-service right knee injuries in September 1974 and the November 1973 left leg injury.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The Veteran must be afforded a genitourinary examination to determine the level of impairment attributable to the Veteran's right orchitis.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report must indicate that this has been accomplished.  All necessary studies and tests must be conducted.  

The examiner must report the current manifestations of the Veteran's right orchitis, included, but not limited to whether such disorder is tantamount to complete atrophy of one testis or both.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


